Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  June 16, 2015                                                                         Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  151376(21)                                                                                 Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  TRUSTEES OF THE METROPOLITAN DETROIT                                                  Richard H. Bernstein,
                                                                                                        Justices
  PLUMBING INDUSTRY TRAINING TRUST
  FUND/DETROIT PLUMBING INDUSTRY JOINT
  APPRENTICESHIP COMMITTEE,
           Plaintiff-Appellant,
                                                             SC: 151376
  v                                                          COA: 323041
                                                             St. Clair CC: 14-000437-AV
  STEVEN T. RIDENOUR,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  to file its reply in support of the application for leave to appeal is GRANTED. The reply
  submitted on June 3, 2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 16, 2015